              Case MDL No. 2942 Document 413 Filed 06/05/20 Page 1 of 5



                     BEFORE THE UNITED STATES JUDICIAL PANEL ON
                              MULTIDISTRICT LITIGATON

--------------------------------------------------------------X
IN RE: COVID-19 BUSINESS INTERRUPTION                             MDL No. 2942
PROTECTION INSURANCE LITIGATION

--------------------------------------------------------------X

           INTERESTED PARTY BADGER MUTUAL INSURANCE COMPANY’S
                   RESPONSE IN OPPOSITION TO MOTION FOR
               TRANSFER AND COORDINATION OR CONSOLIDATION

        In accordance with Rule 6.2(e) of the Rules of Procedure of the Judicial Panel on

Multidistrict Litigation, Defendant BADGER MUTUAL INSURANCE COMPANY (“Badger”),

as an interested party, respectfully submits this response in opposition to certain Plaintiffs’

Motion for Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 (D.E. 1) and the

Subsequent Motion for Transfer of Actions Under 28 U.S.C. § 1407 for Coordinated or

Consolidated Pretrial Proceedings (D.E. 4). Pursuant to the Panel’s preference for consolidated

briefing, Badger hereby joins into and incorporates by reference the legal analysis set forth in

Interested Parties Westchester Surplus Lines Insurance Company and Indemnity Insurance

Company of North America’s Response to Plaintiffs’ Motions for Transfer and Coordination or

Consolidation Under 28 U.S.C. § 1407 (the “Westchester Surplus Response”), as filed on June 3,

2020 (D.E. 376).

        As detailed in the Westchester Surplus Response, in order to qualify for MDL treatment,

the movant(s) must show that (i) the actions to be consolidated share sufficient common

questions of fact, (ii) transfer would be for the convenience of the parties and witnesses, and (iii)

transfer would advance the just and efficient conduct of the actions. See 28 U.S.C. § 1407(a); In

re Highway Accident Near Rockville, Conn., on Dec. 30, 1972, 388 F. Supp. 574, 575 (J.P.M.L.

1975); Manual for Complex Litigation § 20.131 (4th ed. 2004). Here, the Moving Plaintiffs
            Case MDL No. 2942 Document 413 Filed 06/05/20 Page 2 of 5



cannot establish any of these criteria because the actions sought to be consolidated concern (i)

the application of the terms of a myriad of different insurance policies issued by over one

hundred different insurers (ii) to the unique factual circumstances allegedly giving rise to

coverage of the losses purportedly suffered by each individual plaintiff, and the unique conduct

of each defendant insurer in adjusting each claim for such coverage, (iii) with each claim

evaluated under a particular state law, with over twenty state laws already represented in the

cases identified for consolidation.     These actions simply do not share sufficient common

questions of fact, and consolidation would offer no convenience for the parties and the witnesses,

but rather would serve only to hinder the just and efficient conduct of the actions. See In re:

Honey Prod. Mktg. & Sales Practices Litig., 883 F. Supp. 2d 1333 (J.P.M.L. 2012) (denying

motion for transfer and explaining “the differences among the actions are both significant and

numerous . . . [i]nvolv[ing] different defendants, marketing different honey products, and

involv[ing] different state regulations subject to different legal challenges by the defendants”); In

re Ins. Companies “Silent” Preferred Provider Org. (PPO) Litig., 517 F. Supp. 2d 1362, 1363

(J.P.M.L. 2007) (denying motion to transfer insurance actions because “we are not persuaded

that Section 1407 centralization would serve the convenience of the parties and witnesses or

further the just and efficient conduct of this litigation”); In re Asbestos and Asbestos Insulation

Material Prods. Liab. Litig., 431 F. Supp. 906, 910 (J.P.M.L. 1977) (“Many factual questions

unique to each action or to a group of actions already pending in a single district clearly

predominate, and therefore transfer is unwarranted.”).

       As such, and for the additional reasons set forth in the Westchester Surplus Response and

below, the Motion for Transfer and Coordination or Consolidation Under 28 U.S.C. § 1407 and




                                                 2
            Case MDL No. 2942 Document 413 Filed 06/05/20 Page 3 of 5



the Subsequent Motion for Transfer of Actions Under 28 U.S.C. § 1407 for Coordinated or

Consolidated Pretrial Proceedings should both be denied in their entirety.

                       SUPPLEMENTAL FACTUAL BACKGROUND

       Badger is a defendant in only one related action for consolidation – Project Lion LLC et

al. v. Badger Mut. Ins. Co., Docket No. 2:2020cv00768 (D. Nev.) (the “Badger Action”). The

Badger Action is a putative class action commenced by a trio of Las Vegas-based food service

establishments on behalf of themselves individually and a putative nationwide class with a

Nevada sub-class. In the Badger Actions, the plaintiffs claim that they, and the putative class

members, have suffered losses due to the measures taken by the governments of their respective

states to prevent the spread of COVID-19 in the future (and not as a result of the virus itself).

Notably, the plaintiffs do not frame their claims as breach of contract, but rather assert claims

under Nevada law sounding in anticipatory breach of contract based upon an “upon information

and belief” allegation that “Badger is and has been denying coverage for any sort of business

interruption claim arising from or relating to the COVID-19 pandemic without investigation into

the individual circumstances of the claim.” The plaintiffs offer no factual allegations in support

of this conclusory assertion. Further, the Complaint omits the fact that the named plaintiffs have

never submitted claims to Badger for any losses stemming from COVID-19 or the governmental

measures taken in response thereto, and that Badger has thus not made any coverage

determinations with respect to these plaintiffs’ alleged losses.

       The Complaint in the Badger Action asserts two claims for anticipatory breach of

contract and two attendant claims for declaratory judgment – one each based on business income

coverage and one each based on extra expense coverage.




                                                  3
            Case MDL No. 2942 Document 413 Filed 06/05/20 Page 4 of 5



        On May 26, 2020, Badger moved to dismiss the Badger Action pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure on grounds that the complaint failed to state a cause of

action for which relief may be granted. Specifically, Badger primarily argued that (i) the

plaintiffs failed to satisfy a condition precedent to bringing suit by failing to provide notice of a

loss to Badger, and (ii) even if they could bring suit, the plaintiffs did not allege any conduct

indicating that Badger would not or could not substantially perform its duties under the policies,

thus precluding the claims for anticipatory breach of contract or the attendant claims seeking

declaratory relief.

                                SUPPLEMENTAL ARGUMENT

I.      The Nevada District Court Should Adjudicate Badger’s Motion to Dismiss

        There can be no dispute that the arguments raised in Badger’s motion to dismiss require

the application of Nevada law regarding insurance policy interpretation and the pleading

requirements for an anticipatory breach of contract claim. As such, the Nevada District Court is

better situated than any potential transferee court to resolve these state law questions – questions

which may prove dispositive of the Badger Action. This is because the Nevada District Court

likely has a much greater familiarity with Nevada state law and can, should it deem it necessary,

certify questions of law to the Supreme Court of Nevada. See Nev. R. App. P. 5(a).

        Furthermore, any decisions made in other cases – which all necessarily address different

policy forms, different factual backgrounds, and/or different applicable state laws – will have no

bearing as to whether the plaintiffs in the Badger Action have sufficiently alleged under Nevada

law that (i) they satisfied the conditions set forth in the Badger policies at issue for bringing suit,

and (ii) Badger, without justification and prior to a breach by the plaintiffs, made a statement or

engaged in conduct indicating that it would not or could not substantially perform its duties




                                                  4
            Case MDL No. 2942 Document 413 Filed 06/05/20 Page 5 of 5



under the policies. See Shaw v. CitiMortgage, Inc., 201 F. Supp. 3d 1222, 1250 (D. Nev. 2016)

(citing Kahle v. Kostiner, 85 Nev. 355, 455 P.2d 42, 44 (1969)); Joseph v. Hartford Fire Ins.

Co., No. 2:12-cv-798-JCM-CWH, 2014 WL 4829061, at *3 (D. Nev. Sept. 30, 2014).

       As such, the Nevada District Court is the most efficient venue to adjudicate the issues

presented in Badger’s motion to dismiss and there is no convenience or efficiency to be gained

by having any potential transferee court decide that motion.

                                         CONCLUSION

       For the reasons set forth above and in the Westchester Surplus Response, Badger Mutual

Insurance Company respectfully requests that the Panel deny both the initial and subsequent

motions for transfer and coordination or consolidation in their entirety.

Dated: Uniondale, New York
       June 5, 2020

                                              Respectfully Submitted,
                                              RIVKIN RADLER LLP

                                              /s/ Brian L. Bank
                                                      Brian L. Bank, Esq.
                                                      Michael A. Troisi, Esq.
                                                      Michelle Vizzi, Esq.
                                                      Laura Mulholland, Esq.
                                              926 RXR Plaza
                                              Uniondale, New York 11556-0926
                                              Telephone:      (516) 357-3000
                                              Facsimile:      (516) 357-3333

                                              Counsel for Defendant Badger Mutual Insurance
                                              Company




                                                 5
